

113 SRES 541 ATS: Recognizing the severe threat that the Ebola outbreak in West Africa poses to populations, governments, and economies across Africa and, if not properly contained, to regions across the globe, and expressing support for those affected by this epidemic.
U.S. Senate
2014-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 541IN THE SENATE OF THE UNITED STATESSeptember 10, 2014Mr. Coons (for himself, Mr. Flake, Mr. Menendez, Mr. Durbin, Mr. Corker, Mr. Markey, Mr. Heinrich, Mrs. Boxer, Mr. Reed, Mr. Booker, Mr. Leahy, Mrs. Shaheen, Mr. Kaine, Mr. Casey, Mr. Cardin, Mr. Carper, Ms. Cantwell, Ms. Klobuchar, Ms. Landrieu, Mr. Rubio, and Mr. Whitehouse) submitted the following resolution; which was referred to the Committee on Foreign RelationsSeptember 18, 2014Reported by Mr. Menendez, with an amendment to the preambleStrike the preamble and insert the part printed in italicSeptember 18, 2014Considered and agreed to with an amended preambleRESOLUTIONRecognizing the severe threat that the Ebola outbreak in West Africa poses to populations,
			 governments, and economies across Africa and, if not properly contained,
			 to regions across the globe, and expressing support for
			 those affected by this epidemic.Whereas Ebola hemorrhagic fever is an extremely infectious virus that causes severe illness with a
			 fatality rate that can well exceed 50 percent;Whereas Ebola is spread through contact with blood, secretions, or other bodily fluids of infected
			 humans and animals and can have an incubation period of up to 21 days;Whereas the Ebola virus first appeared in the Democratic Republic of the Congo in 1976 and has
			 afflicted communities in Africa at least 20 times since then;Whereas the current Ebola outbreak first occurred in February 2014 in forested areas of
			 southeastern Guinea and subsequently spread to Liberia, Sierra Leone,
			 Nigeria, and Senegal, and the Democratic Republic of the Congo recently
			 discovered the outbreak of a separate strain of the virus;Whereas this is the first outbreak of Ebola in West Africa and the biggest and most complex to
			 date, due to its emergence in populated, transient border areas, making
			 containment a significant challenge;Whereas, to date, according to the Centers for Disease Control and Prevention, Ebola had infected
			 more than 4,400 people in West Africa and caused nearly 2,300
			 confirmed deaths;Whereas the current Ebola outbreak has occurred in countries with some of the weakest health
			 systems in the world facing severe shortages of healthcare workers,
			 laboratories essential for testing and diagnosis, clinics and hospitals
			 required for treatment, and medical supplies and protective gear,
			 such as latex gloves and face masks required to prevent contamination of
			 health facilities;Whereas these weak and inadequate healthcare facilities, a lack of health staff trained in Ebola
			 response, and misconceptions about the virus have resulted in numerous
			 infections of health workers and patients unable to receive appropriate
			 response and care;Whereas effective countermeasures for stemming the spread of Ebola, such as isolation, meticulous
			 infection control practices, case investigation, and contact tracing
			 require more trained personnel and resources than are currently available
			 in West Africa;Whereas, although Ebola can be contained with good public health and burial practices, it continues
			 to spread due to a lack of accurate public information, insufficient
			 treatment facilities, limited local language capacities required for
			 health education, and an unwillingness to allow those infected to be
			 isolated from family members;Whereas governments are collaborating closely with international donors and taking strong measures
			 to contain the virus, including announcing states of emergency and
			 establishing emergency response centers;Whereas the limitations on transportation and travel and closing of businesses have had a
			 devastating economic impact throughout the region and may cause social
			 instability and exacerbate the humanitarian crisis if not properly managed
			 and offset;Whereas the international community has committed to support solutions to the current limitations
			 on air traffic and establish a common operational platform to address
			 acute problems associated with food security, protection, water,
			 sanitation and hygiene, primary and secondary health care, and education,
			 as well as the longer-term recovery effort that will be needed in the face
			 of the complex social consequences of this emergency;Whereas the Governments of the	Democratic Republic of the Congo and Uganda have sent experts
			 familiar with such
			 outbreaks to Liberia to assist with the outbreak response, and the
			 Governments of Senegal and Ghana have agreed to serve as logistics and
			 coordination centers for the international assistance effort, providing
			 vital corridors for supplies and personnel;Whereas, after visiting affected communities in West Africa, Centers for Disease Control and
			 Prevention Director Tom Frieden said on September 2, 2014, There is a window of opportunity to tamp this down, but that window is closing . . . we need action
			 now to scale up the response.;Whereas the United States Government has provided more than $175,000,000 in support through the
			 Centers for Disease Control and Prevention, the United States Agency for
			 International Development, the World Health Organization, and the United
			 States Armed Forces since February 2014 and intends to mobilize additional
			 resources and support as announced by President Obama on September 16,
			 2014;Whereas the United States Government helped to fund the development of the Zmapp biopharmaceutical
			 experimental drug that was given to United States health workers
			 afflicted with the virus and was recently donated to Liberian doctors
			 with encouraging effect and has prompted calls for further research and
			 development of such vaccines;Whereas, on August 5,	2014, the United States Government deployed a multi-agency Disaster
			 Assistance
			 Response Team composed of staff from Federal  agencies, including the
			 United States
			 Agency for International Development, the Centers for Disease Control and
			 Prevention, the Department of Defense, the Department of Health and Human
			 Services, and the Forest Service to coordinate the United
			 States Government's response efforts;Whereas the World Health Organization published on August 28, 2014,  a roadmap for scaled-up
			 response that
			 aims to stop the virus in 6 to 9 months and calls for 750 international
			 and 12,000 local health workers to contribute to the halt of the Ebola
			 outbreak; andWhereas, earlier this year, the United States Government joined with partner governments, the World
			 Health Organization, other multilateral organizations, and nongovernmental
			 actors to launch the Global Health Security Agenda, a 5-year commitment to
			 prevent, detect, and effectively respond to infectious disease threats
			 such as Ebola: Now, therefore, be itThat the Senate—(1)recognizes the severe immediate threat that Ebola poses to populations, governments, and economies
			 in Africa;(2)recognizes that the limited capacity of the initial outbreak countries of Guinea, Sierra Leone, and
			 Liberia to combat the epidemic has been exhausted and the potential threat
			 to regions beyond Africa if this, the largest of all Ebola outbreaks, is
			 not contained;(3)expresses support for those affected by this epidemic and affirms its sympathy for victims of Ebola
			 and their families;(4)supports the Governments of Guinea, Liberia, Sierra Leone, Nigeria, Senegal, and the Democratic
			 Republic of the Congo for their ongoing efforts to combat the Ebola virus
			 in their countries and regionally;(5)urges citizens of affected countries to respect preventative guidelines provided by their
			 governments and medical professionals from Africa and around the world in
			 order to stem the outbreak;(6)supports the work of the Centers for Disease Control and Prevention, the United States Agency for
			 International Development, the Department of Defense, the Department of
			 Health and Human Services, the Department of State, the Forest Service,
			 and other United States Government agencies providing
			 technical, logistical, and material support to address the Ebola crisis in
			 West Africa;(7)encourages deepened United States and international commitments to the global Ebola response;(8)welcomes the delivery of assistance and increased engagement from donors such as  the Economic
			 Community of West African States (ECOWAS) and the
			 African Union, the World Bank, the European Union, and the Government of
			 Canada;(9)expresses support for the promotion of investments in global health in order to ensure that
			 governments can better prevent and detect, contain, and eventually
			 eliminate outbreaks of disease while also providing other essential health
			 services;(10)supports the World Health Organization’s Ebola Response Roadmap and a common operational platform
			 in response to the crisis;(11)encourages the Governments of Guinea, Liberia, Nigeria, Senegal, and Sierra Leone to work together
			 and with other nations and regional and subregional organizations to
			 establish institutional emergency response systems to more effectively
			 respond to
			 this and future outbreaks of Ebola and other highly infectious diseases;(12)welcomes proactive measures taken by governments in West Africa to formulate national plans of
			 action in response to the crisis; and(13)recognizes the work of thousands of African, United States, and international officials and
			 volunteers
			 on the ground in West Africa, particularly healthcare workers, who are
			 working diligently and at great risk to help address this multidimensional
			 crisis, and encourages other healthcare workers and logisticians to
			 volunteer.